QUINN, Chief Justice,
specially concurring:
I concur in the result reached by the majority and write separately to state why I believe that the district court erred in dismissing the delinquency petitions filed against J.A.L.
The facts of this case are significantly different from those in People in the Interest of M.N., 761 P.2d 1124 (Colo.1988), in which I dissented and discussed various factors to be considered when determining whether a government agent’s investigative activity constituted outrageous conduct in violation of the Due Process Clause of the Colorado Constitution. In the instant case, Deputy Sheriff Dabdoub did not initiate contact with J.A.L., but met him through an introduction by another student, who told Dabdoub that J.A.L. would be able to arrange a marijuana sale. Furthermore, Dabdoub did not reestablish contact with J.A.L. after the first attempt to buy marijuana was unsuccessful; rather, J.A.L. sought out Dabdoub on his own to arrange another transaction. Moreover, unlike the situation in M.N., Dabdoub never offered any of the marijuana to J.A.L., and J.A.L. never expressed an unwillingness to participate in any of the illegal activities. Thus, J.A.L.’s continued involvement with Dabdoub was not the sole result of Dab-doub’s encouragement and persistence.
Under these circumstances, I believe that the district court erred in dismissing the delinquency petitions against J.A.L. on the ground that Dabdoub’s conduct was outrageous in violation of due process of law.
I am authorized to say that Justice LOHR joins me in this concurrence.